Per Curiam,
MasoN, Chief Justice.
This cause came into the District Court by appeal. A plea in abatement to the jurisdiction of the justice who tried the case below, was filed, and without any disposition being made of that plea, the parties went into a trial on the merits. If the defendants below wished to take any advantage of their plea in abatement they should have called it to the notice of the District Court before going to trial on the merits. Their own negligence cannot be made the cause of reversing the judgment.
No want of consideration is made apparent in the record.
Judgment affirmed.